





AMENDMENT NO. 2 TO

COMMON STOCK PURCHASE WARRANT







This Amendment No. 2 (this “Amendment”) to Common Stock Purchase Warrant is
entered into as of April 29, 2013, by and between Blue Calypso, Inc., a Delaware
corporation (the “Company”), and LMD Capital, LLC (“LMD”).




WHEREAS, the Company issued Common Stock Purchase Warrants to LMD pursuant to a
Securities Purchase Agreement dated September 1, 2011, which were subsequently
amended by Amendment No. 1 to Common Stock Purchase Warrant dated April 19, 2012
(the “September 2011 Warrants” and together with this Amendment, the “Warrant”);




WHEREAS, the Company and the Holder desire to amend the September 2011 Warrants
held by LMD to provide an extension of the Expiration Dates of each of the
September 2011 Warrants held by LMD and to extend the anti-dilution protection
of the September 2011 Warrants held by LMD for the life of the September 2011
Warrants.




NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:




1.

The Expiration Date of the September 2011 Warrants held by LMD shall be April
30, 2018.




2.

Section 9(c) of the September 2011 Warrants held by LMD shall be deleted in its
entirety and replaced with the following:




(c) Subsequent Equity Sales. If, at any time while this Warrant is outstanding,
the Company or any Subsidiary, as applicable, sells or grants any option to
purchase or sells or grants any right to reprice, or otherwise disposes of or
issues (or announces any sale, grant or any option to purchase or other
disposition), any Common Stock or Common Stock Equivalents entitling any Person
to acquire shares of Common Stock from the Company or any Subsidiary at an
effective price per share that is lower than the then Exercise Price (such lower
price, the “Base Exercise Price” and such issuances, collectively, a “Dilutive
Issuance”) (if the holder of the Common Stock or Common Stock Equivalents so
issued shall at any time, whether by operation of purchase price adjustments,
reset provisions, floating conversion, exercise or exchange prices or otherwise,
or due to warrants, options or rights per share which are issued in connection
with such issuance, be entitled to receive shares of Common Stock at an
effective price per share that is lower than the Exercise Price, such issuance
shall be deemed to have occurred for less than the Exercise Price on such date
of the Dilutive Issuance), then the Exercise Price shall be reduced to equal the
Base Exercise Price. Such adjustment shall be made whenever such Common Stock or
Common Stock Equivalents are issued. If the Company enters into a Variable Rate
Transaction, the Company shall be deemed to have issued Common Stock or Common
Stock Equivalents at the lowest possible conversion price at which such
securities may be converted or exercised. The Company shall notify the Holder in
writing, no later than the Trading Day following the issuance of any Common
Stock or Common Stock Equivalents subject to this Section 9(c), indicating
therein the applicable issuance price, or applicable reset price, exchange
price, conversion price and other pricing terms (such notice, the “Dilutive
Issuance Notice”). For purposes of clarification, whether or not the Company
provides a Dilutive Issuance Notice pursuant to this Section 9(c), upon the
occurrence of any Dilutive Issuance, the Holder is entitled to receive a number
of Warrant Shares based upon the Base Exercise Price on or after the date of
such Dilutive Issuance, regardless of whether the Holder accurately refers to
the Base Exercise Price in the Notice of Conversion. This Section 9(c) shall not
apply to the issuance of Common Stock upon conversion of the 8% Senior Secured
Convertible Debentures currently held by LMD Capital, LLC.




3.

Effect of Amendment.  Except to the extent the September 2011 Warrants is
modified by this Amendment, the remaining terms and conditions of the September
2011 Warrants shall remain unmodified and in full force and effect.  In the
event of conflict, between the terms and conditions of the September 2011
Warrants and the terms and conditions of this Amendment, the terms and
conditions of this Amendment shall prevail and control.  




(Signature Pages Follow)





 




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.




BLUE CALYPSO INC.







By: /s/ William Ogle

Name: William Ogle

Title: Chief Executive Officer







LMD CAPITAL, LLC




By: /s/ Steven B. Solomon

Name: Steven B. Solomon

Title: Managing Member








 